Title: From Harriet Welsh to Abigail Smith Adams, 16 April 1815
From: Welsh, Harriet
To: Adams, Abigail Smith


				
					Dear Madam
					April 16th ‘15
				
				To fulfil my promise I set down to give you an account of George & John—they brought Stephen Perkins here—& as he seem’d to be very much pleas’d at being with them & not inclined to quit them I took him with us to Mr. Lymans—to see the picture—which George examined with attention—We then went to get John’s hlep &—proceeded to Mrs. Quincys Crufts & Smiths. Perkins desir’d me to let them go in to their house—I was glad to find them both inclined to do so & readily waited half an hour a Mrs. Smiths—.they found Mr. & Mrs. P—both at home—& George as we return’d home told me—he was very much pleas’d with Mrs. P. & began to think he should like her very much—on our way home George talk’d about the sermons of Mr. B. said he wish’d to  take  them & thought you meant he should—& as he had not his bible I concluded you would not object & purchas’d a bound copy—I invited Perkins to come home to tea as John & he had their arms round each other & he had come as far as court S’t—back with him—but he thought he must go home & took an affectionate leave. He is an uncommonly interesting sweet child—10 years old & just as large as John—Mr. P. told G & J—they had better dine there & go with them—G. s’d he would ask my father J. did not wish to go—& it was inconvenient—besides I tho’t Mrs. P. would prefer being with her family alone—My father being oblig’d to go to the Island this morn’g—call’d last eve’g upon Mr. P.deliver’d the letter you desir’d (G deliver’d the one to Mr. P.when he call’d) & declin’d the invitation for them to dine there. In the eve’g Samuel told his uncle & Ann with some other young ladies had gone to the vessel—Iinvited Miss Dalton to go—with us—we found every thing in the best order—John tried his bed & was in great spirits Mr. H appointed him Capt of the chickens & a goose with power to feed them as much as he pleas’d. This morn’g they went to Mr. Fosters & invited him & Charles to meet them on the wharf—they went with me to our meeting & heard Mr. Channing—poor little John being here still gave way to his feelings—after meeting I took him to walk towards the mall H. O.—& I talk’d to him & succeeded in restoring his spirits & making him laugh & jump & he remain’d so except once when G ask’d him if he—cried so because he was going to leave his  Grandmother friends this was an inadvertance in G—for he treated him with great tenderness & though evidently affected himself when he mention’d any of you yet behaved very manfully—& both of them were anxious to be gone—at one—my brother J—took them in charge & went with them to the vessel saw the letters safely lock’d in G’s trunk & made their arrangements for the night—at two precisely—they sail’d he quitted the vessel & left them as courageous as any of the party—the moment he landed she set sail—three cheers were given them by nearly three hundred people—who had assembled on the wharf, to see her depart—From Mr. K’s house I saw her go down with a fine breeze—at 3 ‘o clock, we could no longer distinguish her— follow’d by the prayers of hundreds for the safety—tomorrow the pilot will up & we shall hear from them—Monday—your kind letter Mr. M. was so good as to leave last eve’g—you could not have wish’d the boys move attentive to all that was requir’d of them than they were—& George “wish’d to do every thing G Mother had said he must” he was quite the gentleman in paying his visits. he enquir’d if I did not think he would hear from you by the vessel—which was is  to sail in about a fortnight. From the Advertizer of to day I make an extractYesterday PM—sail’d from this port, the ship New Packet—for Liverpool Her passengers were nam’d in our last paper. Often has it happen’d that the general wishes of the community, & the more strong desires of numerous friends have accompanied  a vessel in which a single individual, of whom high hopes were entertain’d, has entrusted himself. But never, we think, has one left our shores carrying so many, for whom the pride of patriotism the vows of friendship, & the hopes of literature are interested. For one of greater celebrity, but not more engaging manners, was  a similar occasion, uttered—the prayerSic te diva potens Cypri,Sic fratres Helenææ, lucida sidera,Ventorumque regat pater,Obstrictis aliis, præter Tapyga,Navis, quae tibi creditumDebes Virgiliusm fimbus AtticusReddas incolumem, precor,Et servus animæ Limidium meæ.I enclose a small lock of G & J’s hair—. My mothers love accompanies mine we shall both feel happy to see you on Thursday—will not Susan & Louisa come also? I expended all the money Mr. J A left—but as will be here so soon we will then if you please settle these affairs—I depend much upon the visit—. George had his small key.Mr. K. told me he should like to know if the paper I sent was such as the President & if he had any idea before that the Labrador fisheries were so great—the general facts he had could be substantiated he observ’d & was sorry it was not in his power to find time to state them more minutely. I find to day that the pilot return’d last eve’g—leaving all well—below the light house at a quarter past three I hope the President will translate the lines in the preceding page for me as well as you—because I think he will translate them more accurately than those less us’d to it here— / with affection & respect
				
					H W—
				
				
					P.S. I omitted to tell you that—John was left by my brother laughing & playing with Stephen Perkins—all his sorrows over—
				
			